966 So.2d 1265 (2007)
Derrick PAIGE, Appellant
v.
STATE of Mississippi, Appellee.
No. 2006-KA-01710-COA.
Court of Appeals of Mississippi.
October 23, 2007.
W.S. Stuckey, attorney for appellant.
Office of the Attorney General by Deirdre McCrory, attorney for appellee.
Before LEE, P.J., GRIFFIS and ISHEE, JJ.
ISHEE, J., for the Court.
¶ 1. Derrick Paige was indicted by a Leflore County grand jury on April 18, 2006, for the charge of robbery. On July 20, 2006, in the Circuit Court of Leflore County, a jury found him guilty and he was sentenced to seven years in the custody of the Mississippi Department of Corrections, with two years suspended. The sentence to robbery was to run concurrent *1266 to the "sentence in Leflore County Cause No. 2006-0039." At the close of the State's case-in-chief, Paige made a motion for directed verdict, which was denied. After the jury verdict of guilty, Paige motioned for a new trial or judgment notwithstanding the verdict, which the court denied on August 15, 2006. Aggrieved, Paige appealed. Finding no issue has been raised before us on appeal, we dismiss.

ISSUE AND ANALYSIS
¶ 2. Paige's counsel, W.S. Stuckey, Jr., stated in his brief filed on January 23, 2007, that after reviewing the record he was of the opinion that there were no arguable issues to support Paige's appeal, pursuant to Lindsey v. State, 939 So.2d 743, 748(¶ 18) (Miss.2005). Under Lindsey, should Paige file a brief raising "any arguable issue" or if this Court should discover "any arguable issue" on our review of the record, if circumstances warrant, this Court must require counsel for the appellant to file supplemental briefing "regardless of the probability of the defendant's success on appeal." Lindsey, 939 So.2d at 748(¶ 18). Stuckey requested this Court allow an additional thirty days for Paige to file a pro se supplemental brief, should he so desire. We granted an additional thirty days for Paige on January 25, 2007. No brief was filed by Paige. The State indicated that the court clerk's office has since reissued the briefing schedule and that Paige's brief was due on April 4, 2007. "Once briefing is complete, the appellate court must consider the case on its merits and render a decision." Id.
¶ 3. This Court has carefully reviewed the record and has found no arguable issues on the merits of this case. Accordingly, the State submits that the presumption that the trial court's judgment is correct and that Paige has not demonstrated any reversible error exist. Moore v. State, 914 So.2d 185, 189(¶ 9) (Miss.Ct. App.2005) (citing Branch v. State, 347 So.2d 957, 958 (Miss.1977)). As we find no issue warranting reversal, we affirm. See Eaton v. State, 913 So.2d 413, 416(¶ 6) (Miss.Ct.App.2005).
¶ 4. THE APPEAL FROM THE CIRCUIT COURT OF LEFLORE COUNTY IS DISMISSED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO LEFLORE COUNTY.
KING, C.J., LEE AND MYERS, P.JJ., IRVING, CHANDLER, GRIFFIS, BARNES, ROBERTS AND CARLTON, JJ., CONCUR.